El Juez Asociado Sbñob Hutchison,
emitió la opinión del tribunal.
Juana Pardo estableció demanda en la Corte Municipal de Agnadilla contra Manuel Ruiz Bellido en cobro de la suma de $166, saldo debido de dos pagarés montantes a $125 cada uno, pagaderos a Juana Pardo, o-a su orden, “en el domicilio del tenedor de esta obligación.”
El demandado, residente dél municipio de Añasco, solicitó el traslado del caso por motivo de residencia, a lo que se opuso el demandante fundado en la teoría de la sumisión del demandado a la jurisdicción de la corte en que el caso fué iniciado, por virtud de la cláusula arriba citada conte-nida en cada uno de los pagarés.
La corte municipal denegó la moción y más tarde negó también una moción de reconsideración.
El demandado entonces solicitó en la Corte de Distrito de Aguadilla un auto de .certiorari, el cual fué librado pero anulado después. Y el peticionario, apelante en este caso, sin liacer un señalamiento de errores por separado, sugiere a intervalos en. el curso de su alegato que:
‘ ‘ Primer error. — Erró la corte inferior al estimar que en este caso no interviene materia alguna ele procedimiento.
‘ ‘ Segundo error. — Lo cometió la corte inferior al estimar que, de anularse la resolución negativa del traslado, revisaría cuestiones de hecho y entraría improcedentemente en la consideración de los méritos del pleito originario.
“Tercer error. — Lo cometió la corte inferior al declarar que no es errónea la resolución que motivó este certiorari.”
La mayor parte del razonamiento trata especialmente de las proposiciones envueltas en los señalamientos primero y segundo, cuya corrección puede admitirse para los fines de esta opinión.
Sobre la cuestión principal el apelante se conforma con decir que:
“Es imposible sostener que no es erróneo estimar como una re-nuncia de domicilio y eomo una sumisión al de la demandante, el *177heebo de que el supuesto deudor baya prometido, según aparece del texto de- dichos documentos, que pagaría en el domicilio del te-nedor de las obligaciones.
“Y no es discrecional dar a un documento una interpretación arbitraria en extremo, como sucede en este caso.
“Además, la opositora al traslado no alegó que Ruiz Bellido hu-biera hecho renuncia ni sumisión alguna de competencia sino ‘que el deudor se sometió a la jurisdicción de la Corte Municipal' de Agua-dilla’ (segunda línea, pág. 13 trans. evidencia), cosa que, no podía hacer dicho deudor y que, si lo hubiese hecho, hubiera sido absolu-tamente nulo: siendo error craso de dicho tribunal municipal el sancionar tal cuestión de derecho y mayor error aun el de la corte apelada al ratificar tal sanción.”
Puede ser que tanto la corte municipal como la de. dis-trito incurrieran en error al interpretar la cláusula conte-nida en los dos pagarés, pero esa proposición no es por sí evidente, ni el mero hecho, si lo fuere, de que el demandante hizo una mala elección de palabras al formular su protesta contra el pretendido traslado de la causa, es motivo sufi-ciente de revocación. . . •
La regla general está en favor del derecho ■ del • deman-dado a que se le demande en el sitio donde vive. Nos incli-namos al parecer de que una renuncia de este derecho, cuando para probar esto se descansa en un contrato del cual surge litigio, debe ser, si no en términos expresos, entonces nece-sariamente, o por lo menos claramente, implícita. Ni esta-mos dispuestos a discutir ahora con el apelante sobre ía pro-posición de que una mera promesa de pago' en el domicilio del acreedor o tenedor de un documento negociable no cum-ple con estos requisitos. " "r
Pero se presume que la sentencia apelada es correcta y el apelante siempre tiene la obligación de establecer lh exis-tencia de cualquier error que se alegue ha .sido cometido. No incumbe al apelado ni a esta corte disipar toda-duda que pueda existir respecto a la corrección de lá conclusión a que ha llegado la corte inferior en ausencia de> alguna de-mostración adecuada en sentido contrario.
*178•• Además, ’¡en el presente caso, como lia sugerido el ape-lado, una de las cuestiones levantadas en la corte de dis-trito fue que el peticionario tenía un remedio adecuado en apelación contra la resolución negando la moción de traslado. Sin embargo, si. el apelante hubiera seguido este camino, asumiendo en pro del argumento que lo tenía expedito, en-tonces el presente caso hubiera ocupado su debido sitio en-tre ese numeró pequeño de casos en los cuales no procede una segunda apelación a esta corte.
Pero fuere o no pertinente esta sugerencia del apelado a cualquier cuestión que esté ahora ante esta corte, y aparte del valor intrínseco de la proposición envuelta, no estamos disptiestós en un caso de certiorari que envuelve una suma .náenor de $'200 y que por dos veces ha sido resuelto adver-samente para el apelante por las cortes inferiores, a tratar ahóra de resolver finalmente, sin la debida ayuda del ape-lante, una importante cuestión de procedimiento y algo du-dosa que afecta a los derechos de todos los futuros litigan-tes que se encuentren en semejantes condiciones.

Debe confirmarse la sentencia' apelada.